Appellant filed a claim with the Industrial Board for adjustment of compensation for personal injuries alleged to be the result of an accident arising out of and in the course of his employment by the appellee.
On a hearing before a single member of the Industrial Board compensation was awarded appellant. An application for review from this award was taken to the full Industrial Board, and upon hearing had an award made by the full Industrial Board denying compensation.
Appellant appeals from this award. The only proper and necessary assignment of error alleged is; that the award of the full board is contrary to law.
We have examined the entire record. There is evidence supporting the award of the full Industrial Board.
Finding no reversible error, the award is affirmed.
 *Page 1